Order unanimously modified by striking therefrom the third ordering paragraph and as modified affirmed, with $25 costs and disbursements to the plaintiff-respondent. Memorandum: In our opinion it was *721error to permit the plaintiff to serve a reply to the affirmative defense set forth in the answer. (See Hardecker v. Klem, 249 App. Div. 736; Taubenfeld v. Taubenfeld, 197 Misc. 1072.) (Appeal from order of Monroe Special Term denying defendant’s motion for summary judgment and -granting plaintiff’s cross motion to serve a reply and for a separate trial of the defense of release.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.